Case 2:17-cv-00657-JCM-NJK Document
Case 2:17-cv-00657-JCM-NJK Document 54
                                    58 Filed
                                       Filed 09/08/20
                                             09/21/20 Page
                                                      Page 1
                                                           1 of
                                                             of 2
                                                                2
Case 2:17-cv-00657-JCM-NJK Document
Case 2:17-cv-00657-JCM-NJK Document 54
                                    58 Filed
                                       Filed 09/08/20
                                             09/21/20 Page
                                                      Page 2
                                                           2 of
                                                             of 2
                                                                2




                                        September 21, 2020
